Case 4:19-cv-02945 Document6& Filed on 08/16/19in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No, 4:19-cv-2945 United States Courts
Southern District of Texas
FILED
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()) AUG 23 2019

This summons for (name of individual and title, ifany) Caljet 11, LLC
was received by me on (date) 8/16/2019

David J. Bradley, Clerk of Court

© | personally served the summons on the individual at (place)

on (date) ; or

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or
XXXRK } served the summons on (name of individual) Dave Alexander, Managing Member , Who is
designated by Jaw to accept service of process on behalf of (name of organization) Caljet II, LLC
_ on date) 8/19/2019 > OF
9:04am
© I retumed the summons unexecuted because ; Or
© Other ¢specifi):
My feesare$ ===== for travel and$ ======= for services, for a total of $ 0.00

} declare under penalty of perjury that this information is true.
: i- { . i- ;

{ ’ ‘

Date: 8/19/2019 PE ye = ses

Server's signature

Bruce Comer, Process Server

Printed name and title

530 E. McDowel Rd. #107-423
Phoenix, Arizona 85004

Server's address

Additional information regarding attempted service, etc:

I delivered Summons, Original Complaint, Order For Conference and Disclosure of Interested Parties

402417
Oo: Go)

Case 4:19-cv-02945 Document6 Filed on 08/16/19 in TXSD Page 1 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Canal Indemnity Company, A South Carolina
Corporation

 

Plaintifiis)
V.

Coastal Transport Co., Inc.; Caljet Il, LLC; Caljet of
America, LLC; Chevron U.S.A., Inc.; Valero Marketing and
Supply Company; Circle K Terminal, LLC; National
Interstate Insurance Company; PHILLIPS 66 Company;
and Pro Petroleum, Inc.,

Civil Action No. 4:19-cv-2945

me Ne Ne Ne eh ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Caljet I,LLC
c/o Rich Tarnopolski
Statutory Agent
5601 W. Van Buren
Phoenix, AZ 85043

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Brian S. Martin

Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1400_
Houston, Texas 77056

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

David J. Bradley, Clerk of Court

Date: August 16, 2019
s/ H. Lerma

 

Signature of Clerk or Deputy Clerk

 
